Case 2:14-bk-52443   Doc 70   Filed 10/16/19 Entered 10/16/19 08:26:41   Desc Main
                              Document     Page 1 of 3
Case 2:14-bk-52443   Doc 70   Filed 10/16/19 Entered 10/16/19 08:26:41   Desc Main
                              Document     Page 2 of 3
Case 2:14-bk-52443       Doc 70     Filed 10/16/19 Entered 10/16/19 08:26:41       Desc Main
                                    Document     Page 3 of 3



                         UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF OHIO
                                COLUMBUS DIVISION

 In Re:                                         Case No. 2:14-bk-52443

 Mack E. Sanders
  aka Mack Earl Sanders, Jr.                    Chapter 13
  aka Max Sanders

 Debtor.                                        Judge John E. Hoffman, Jr.

                                CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Response to Notice of Final Cure Payment was served
electronically on October 16, 2019 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on October 16, 2019 addressed to:

          Mack E. Sanders, Debtor
          1178 Linwood Avenue
          Columbus, OH 43206

                                                Respectfully Submitted,

                                                /s/ Molly Slutsky Simons
                                                Molly Slutsky Simons (0083702)
                                                Sottile & Barile, Attorneys at Law
                                                394 Wards Corner Road, Suite 180
                                                Loveland, OH 45140
                                                Phone: 513.444.4100
                                                Email: bankruptcy@sottileandbarile.com
                                                Attorney for Creditor
